         Case 1:13-cv-09195-LAP Document 224 Filed 08/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBORAH D. PETERSON, et al.,

                       Plaintiffs,

-against-
                                                13 Civ. 9195 (LAP)
ISLAMIC REPUBLIC OF IRAN; BANK
MARKAZI, a/k/a CENTRAL BANK OF                          ORDER
IRAN; BANCA UBAE SpA;
CLEARSTREAM BANKING, S.A.; and
JP MORGAN CHASE BANK, N.A.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

     The Court has reviewed Defendants’ letters dated August 7,

2020 [dkt. nos. 220, 221, 222], and Plaintiffs’ letter dated August

10, 2020 [dkt. no. 223].        The Court will adhere to the previously

ordered schedule for briefing of Plaintiffs’ motions.                Counsel

shall confer and inform the Court if the proposed briefing schedule

for Defendants’ motions.

SO ORDERED.

Dated:       New York, New York
             August 10, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
